Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 21-23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al. (Pub. No. US2016/0283261; hereinafter Nakatsu) in view of Jain et al. (Pub. No. US2016/0330277; hereinafter Jain) in view of Filali-Adib (Pub. No. US 2016/0092203) in further view of Dimitrakos (Pub. No. US 2016/0139938).

Regarding claims 1, 21, and 28 Nakatsu disclose the following: 
(Currently amended) A method comprising:
receiving, by a processing device, configuration data of a virtual machine of a computer system, the configuration data referencing a set of processes executed by the virtual machine; 
***EXAMINER’S INTERPRETATION:
“receiving, by a processing device, procedure data belonging to a virtual machine, the data indicates a set of instructions or processes for a step designated to execute by a virtual machine”
(Nakatsu teaches receiving, by a processing device, information represented as configuration data of a virtual machine [0070; FIG. 8, All Elements], e.g. “agents 340A to 340G (indicated by "a" in FIG. 6) that are programs for collecting information on the VM guests 320 are executed” [0070], the information represented as configuration data indicating a set of processes executed by the virtual machine, e.g. “Information that is monitored by the agents 340 and indicates whether or not the setting is configured to enable the communication to be executed between the containers is sufficient to determine whether or not multiple containers to be executed on the same VM guest 320 exist, while whether or not the communication is actually executed between the containers is not detected. Thus, in the embodiment, if containers are to be separated from each other for migration to be executed due to a task of maintaining a host computer 100 or the like, information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined” [0078])
analyzing, by the processing device, the set of processes executed by the virtual machine 
(Nakatsu teaches analyzing, by the processing device, the set of processes executed by the virtual machine [0041, 0078], e.g. “determine whether or not multiple containers to be executed on the same VM guest 320 exist, … information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined. Since multiple containers to be executed on the same VM guest 320 are able to be recognized and migrated to the same destination VM guest 320, the migration is executed without adversely affecting business processes by application programs executed on the containers” [0078], by the virtual machine in view of a plurality of rules [0041, 0059]. 
For evidence of a plurality of rules: 
“Thus, in a container-based virtualization environment for Docker or the like, a function of specifying whether or not communication between containers is permitted upon the activation of the containers is provided. For example, in Docker, whether or not the communication between the containers is permitted may be determined using a "- -icc" flag (inter-container communication flag) that is an argument of a container activation command. In addition, communication with a specific container may be controlled and permitted by a link function. The functions to be used for the execution of communication between containers are provided as functions of the container OSs 211” [0059]. 
Nakatsu further teaches that the interdependencies existing when the first process and the second process are executed by the virtual machine [0075; FIG. 8, All Elements], e.g. “communication is able to be executed between containers executed on the same VM guest” [0075])
identifying a set of candidate processes, wherein the set of candidate processes comprises a first process and a second process; [[and]] 
(Nakatsu teaches determining, in view of the analysis, a set of candidate processes [0058-0059, 0163; Claim 1 of Nakatsu], e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments” [0058], wherein the set of candidate processes comprise a first process and a second process [0096, 0139, 0163], e.g. “identify a plurality of virtual operating systems to be executed on a same virtual machine upon the migration by detecting a plurality of different virtual operating systems executed on the same virtual machine, each of the plurality of different virtual operating systems running an application program which communicates with other application program running on another one of the plurality of different virtual operating systems” [Claim 1 of Nakatsu]) 
building one or more container images comprising executable code of the first process 
(Nakatsu teaches building one or more of container images, e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments. Thus, the container-based virtualization environments are suitable to build Platform as a Service (PaaS) or the like” [0058], comprising executable code of the first process [0070, 0139; FIG. 8, All Elements; Claim 1 of Nakatsu], e.g. “daemon programs to be executed on the container OSs 211 and are executed independently of application programs executed on the VM guests” [0070])
executing the first process 
(Nakatsu teaches executing the first process within the container [0052, 0093-0094], e.g. one of the “two containers on which the applications "Web C" and "App C" are executed on the VM guest 320C are set so that communication is not executed between the containers and that only one of the containers executes external communication. Thus, a combination priority for the two containers is set to be "low". Since communication states of the two containers executed on the VM guest 320E are the same as those of the containers on which the applications "Web C" and "App C" are executed, a combination priority for the containers executed on the VM guest 320E is set to be "low"” [0093] and “since a pair of containers of which a combination priority is set to be "high" may communicate with each other, the containers are to be migrated to the same destination VM. On the other hand, even if containers of which a combination priority is set to be "middle" or "low" are separated and migrated to different VMs, business processes may be continued and thus the containers of which the combination priority is set to be "middle" or "low" are determined as containers allowed to be separated” [0094])

However, Nakatsu does not disclose the following:
(1)	identifying a set of candidate processes to be migrated from the virtual machine to a container running on the computer system, 
(2)	instantiating the container using a first container image of the one or more container images; and 
Nonetheless, this feature would have been made obvious, as evidenced by Jain.
(1) (Jain teaches determining, in view of the analysis, a set of candidate processes, e.g. “The main application components may be identified by examining the processes of the application by application analyzer 403A” [0053], to be migrated from the virtual machine to a container running on the computer system, e.g. “to migrate a distributed application from, for example, a VM-based environment to a container-based environment” [0052])
(2) (Jain teaches instantiating the container using a first container image, e.g. “If it is determined in block 603 that no existing image was found, flow proceeds from block 603 to block 605, in which the containerization planner 403B generates a new container image for the distributed application. Both of blocks 604 and 605 may be executed for a multi-container application” [0055], of the one or more container images, e.g. “the images in the container image repository may be used for container provisioning” [0013])
The teachings of determining and instantiating by methods of Jain are applicable on candidate processes of Nakatsu. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu with the teachings of Jain. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:  Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to determine how to migrate the application to a container-based environment” [0053 – Jain].
However, Nakatsu in view of Jain does not disclose limitations pertaining to excluding.
Filali-Adib teaches “excluding, by applying a plurality of rules to the set of candidate processes, the second process from the set of candidate processes to be migrated from the virtual machine to the container (i.e. environments as taught by Jain) running on the computer system, wherein a rule of the plurality of rules identifies transient processes ([0028] With regard to the first set of core services, only a minimal set of services need to continue executing on the original LPAR. The first set of core services is a pre-determined list of services that are required to remain active on the original LPAR to complete the transfer of the migratable processes. A user can add to this pre-determined list of base processes such that third-party services that should not be migrated for various reasons can be added to the pre-determined list to thereby include them as core services that are not migratable. Examiner notes, Dimitrakos teaches as evidence services may be transient such that teaches ‘wherein the second process implements a transient service and transient processes [0013] Additionally, service-based technologies such as Cloud Computing services and deployed applications can have a configuration or architecture that is transient in nature.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Filali-Adib with the teachings of Nakatsu, Jain, Dimitrakos in order to provide a system that teaches excluding transient processes. The motivation for applying Filali-Adib teaching with Nakatsu, Jain, Dimitrakos teaching is to provide a system that allows for supporting of efficient migrations. Nakatsu, Jain, Dimitrakos, Filali-Adib are analogous art directed towards migration systems. Together Nakatsu, Jain, Dimitrakos, Filali-Adib teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Filali-Adib with the teachings of Nakatsu, Jain, Dimitrakos by known methods and gained expected results. 

Regarding claims 2, 22, and 29, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib disclose the following: 
the container image further comprises executable code of one or more of the set of candidate processes.   
(Nakatsu teaches that the plurality of container image [0058] further comprises executable code, e.g. “multiple virtual application execution environments (virtual OSs) are generated” [0034], of one or more of the set of candidate processes [0139, 0163; Claim 1 of Nakatsu])

Regarding claims 3, 23, and 30, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib teaches the claim, wherein Ailali-Adib teaches “The method of claim 1, wherein the plurality of rules comprises one or more of: a first rule identifying one or more operating system specific processes ([0027] As a result, there is a first set of core operating system services (referred to herein as “core” or “base” services) that will not be moved from the original LPAR to the new LPAR); or a second rule identifying one or more fourth processes to include in the set of candidate processes”.
Rational to claim 1 is applied here. 



Claim(s) 5, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib in view of Zhang (Pub. No. US2014/0229951 published on August 14, 2014; hereinafter Zhang).
Regarding claims 5, 25, and 32, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib does not disclose the following: 
wherein building the one or more container images comprises: 
(1)	identifying an order associated with each process of the set of candidate processes indicated in the plurality of rules; and 
(2)	building the one or more container images in view of analyzing the set of candidate processes in the identified order.  
Nonetheless, this feature would have been made obvious, as evidenced by Zhang.
(1) (Zhang teaches identifying an order associated with each process of the set of candidate processes or “start processes” [0033] indicated in the plurality of rules or mapping relationship [0033, 0038], e.g. “The N application start processes may use an execvp( ) system call to start application programs, where execvp( ) is another kernel interface of the Linux system and is used to start an application program with a specified path name. Starting, in a container, by the N application start processes, the N application programs may specifically include starting, by the N application start processes, the corresponding application programs according to a set mapping relationship, where the mapping relationship is a mapping relationship between application start processes and application programs. For example, the order of PIDs of application start processes may correspond to the order of path names of application programs entered in the command line parameters.” [0033])
(2) (Zhang teaches building/creating the one or more container images [0040], such a Linux container [0025], in view of analyzing the set of candidate processes in the identified order [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib with the teachings of Zhang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying and building techniques of Zhang in accordance with the container images of Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib.  
The motivation would have been to consider “a mapping relationship between application start processes and application programs” while building a container [0033 – Zhang].
Claim(s) 6, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib in view of Thomas et al. (Pub. No. US2017/0212830; hereinafter Thomas)
Regarding claims 6, 26, and 33, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib disclose the following: 
and initiating the execution of the one or more container images on a computing device comprising operating system level virtualization.  
 (Nakatsu teaches initiating the execution of one or more container images [0057-0058], e.g. “In the container-based virtualization environments, Linux (registered trademark) OSs are activated on the virtual machines 202” [0057] and “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file” [0058], on a computing device or host [0053] comprising operating system level virtualization, e.g. “the container-based virtualization is also referred to as "OS virtualization"” [0033])

However, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib does not disclose features:
further comprising: 
(1)	storing the one or more container images on a storage device; 
(2)	registering the one or more container images with a repository of container images;
Nonetheless, this would have been obvious, as evidenced by Thomas.
(1) (Thomas teaches storing/publishing one or more “container images” [0018, 0020] on a storage device or registry, e.g. “saving a copy of the container image 204 in the registry 222” [0030])
(2) (Thomas teaches registering the one or more container images, e.g. “A developer can build a container image, validate functionalities of the container image, and publish the container image into a registry (sometimes referred to as a "production registry")” [0018], with a repository of container images, e.g. “A registry can refer to a repository of container images that is accessible by operators to retrieve a container image to launch a container in a respective production environment” [0018])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Thomas in accordance with container images of Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib.
The motivation would have been as follows: “The registry 222 is accessible by various operators to download any container image included in the registry 222, for launching a corresponding container in a production environment 224. The production environment 224 can be separate from the system 200. For example, the production environment 224 can include a user computer system.” [0030 – Thomas].
Claim(s) 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib in view of Gebhart et al. (Pub. No. US2009/0217260 published on August 27, 2009; hereinafter Gebhart).
Regarding claim 7, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib does not disclose the following: 
further comprising: 
(1)	initiating, by the processing device of a first computing device, installation of an agent on a second computing device comprising the virtual machine; and 
(2)	receiving, by the processing device of the first computing device, the configuration data from the agent, wherein the first computing device and the second computing device are connected by a computer network.  
Nonetheless, this feature would have been made obvious, as evidenced by Gebhart.
(1) (Gebhart teaches initiating, by the processing device of a first computing device that executes a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a second computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of system 100” [0034] and “initiating installation of the extended application layer at the virtual machine; and initiating installation of the agent, the agent installed as part of at least one of the extended application layer or the container infrastructure layer” [Claim 6 of Gebhart])
(2) (Gebhart teaches receiving, by the processing device of the first computing device, the configuration data from the agent [0028], e.g. “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150” [0028], wherein the first computing device and the second computing device are connected by a computer network [0021, 0028], e.g. “a system 100 including one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150” [0021] and “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the configurator of Gebhart within the system of Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib, in order to install the agents of Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib and receive data from the agents of Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib.
There would have been two motivations to perform this step: 
1 – “agents 120a-b may receive information and then forward any received information to configurator 140, where the information is stored in storage 145” [0024 – Gebhart]
2 – “The received information may correspond to one or more of the following: the activation of application 112a inside the container infrastructure; the usage of application 112a; and any other aspect of the extended application layer that may enable configurator 140 to determine what aspects of the container infrastructure or the extended application layer may be deinstalled (e.g., removed or disabled)” [0025 – Gebhart].
Regarding claim 27, Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib in view of Gebhart disclose the following: 
wherein the processing device is further to: 
initiate installation of an agent on a first computing device comprising the virtual machine; and 
(Gebhart teaches initiating, by a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a first computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of system 100” [0034] considering that “the underlying container infrastructure layer in a system implementing virtualization technology, such as virtual machines” [0036], and furthermore “initiating installation of the extended application layer at the virtual machine; and initiating installation of the agent, the agent installed as part of at least one of the extended application layer or the container infrastructure layer” [Claim 6 of Gebhart])
receive, at a second computing device, the configuration data from the agent, wherein the first computing device and the second computing device are connected by a computer network.  
 (Gebhart teaches receiving, at a second computing device [FIG. 1, Element 116b and 120b], the configuration data from the agent, e.g. “The configurator 140 may receive information from one or more agents 120a-b, and store the received information in storage 145. Configurator 140 may receive such information from an agent over a predetermined period of time” [0025] and furthermore “receiving information using an agent for monitoring the extended application layer and the container infrastructure layer” [Claim 2 of Gebhart], wherein the first computing device and the second computing device are connected by a computer network [0021, 0028; FIG. 1, Elements 116a, 116b, and 150], e.g. “one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150 or any other communication mechanism including the Internet, intranet, inter-process communications, and the like” [0021])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the agent installation and agent monitoring functionality of Gebhart within the computing devices of Nakatsu in view of Jain in view of Dimitrakos, Filali-Adib.
The motivation would have been as follows: “Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028 – Gebhart].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199